DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of 14/710,016, which claims benefit of Provisional application 61/991,683 filed on 05/12/2014.

Claim Status
	Claim 1-5 are elected and currently pending.
	Claims 6-15 are withdrawn.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites:
collecting data respective of transactions related to trades made by a trader;
aggregating and grouping transactions related to a trade position held by a trader.
It is unclear whether the transactions in step a) and step b) are referring to the same transactions.  Similarly, it is unclear whether the trader in step a) and step b) are the same trader.  The claim language does not establish proper antecedence basis.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a concept of aggregating and presenting securities trading data.  The concept falls within the Mental Processes grouping Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-5 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards aggregating and presenting securities trading data.  The concept comprises collecting transaction data, aggregating and grouping transactions related to a trade position held by a trader, performing statistical analysis, and presenting the grouped transactions and the results of the statistical analysis to the trader.  Similar to the ineligible claims of Electric Power Group v. Alstom, the present claims are related to a process of collecting data, analyzing data, and providing result, thus the present claims fall within the Mental Processes grouping and Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being merely implementing a mental process on generic computer or in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as collecting data, aggregating and grouping data, performing analysis, and presenting results.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as collecting data, aggregating and grouping data, performing analysis, and presenting results.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Defarlo (U.S. Patent Application Publication No. 2002/0004774 A1, filed March 27, 2001).
Regarding claim 1, Defarlo teaches a non-transitory, computer-readable memory storing instructions that, when executed by a processor, cause the processor to perform a method for aggregating and presenting securities trading data, the method comprising:

a)  collecting data respective of transactions related to trades made by a trader (see e.g. paragraph [0047], “In the transaction acquisition phase, the data analysis system 10 takes as input data trade transaction 12 and position records 14. Those records can be supplied by any of the following : Clearing Firms 16, Brokerage Firms 18, Order Entry Firms 20, or Individual Traders 22. The transaction records 12, 14 are imported into the data analysis system 10 by direct connection with the transaction source computer system; communications link between source system and the data analysis system 10, either private or Internet; or manual input. Once the transaction records 12, 14 are uploaded, the data analysis system 10 translates the transaction records from the source format to a usable format of the data analysis system 10.”);

b)  aggregating and grouping transactions related to a trade position held by a trader (see e.g. paragraph [0048]-[0071], “The transaction data is turned into "trade records" 24 by calculating the open positions of the trader, and then following each transaction to determine when a trade is completed and a new one initiated. When a new trade is calculated, a trade record is created which acts as a "label" to define which transactions belong to the trade…The calculated results are then placed into categories and the value of the category is appended to the trade record 24.”);

c)  performing a statistical analysis for one or more transactions or points in time in a group of transactions (see e.g. paragraphs [0072]-[0079], “The system 10 then calculates certain trade statistics 30 that are available from the data contained in the trade record 24 and the results are placed in categories and appended to the trade record 24…”); and

d)  presenting the grouped transactions and the result of the statistical analysis to the trader in a graphical user interface (see e.g. paragraphs [0080]-[0081], “After all analysis is finished, the data analysis system 10 takes the trade records and restructures the data into a standard multidimensional database 34…The multidimensional database 34 is available to each user through a user-friendly interface 36 on standard computing platforms. Users choose the variables they want to display and data is displayed through a custom application consisting of pivot tables and graphs.”).

Regarding claim 2, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the trade position is with respect to a single stock symbol (see e.g. paragraph [0088], “the data analysis system 10 will be integrated with real-time data. Before making a trade, a trader can type in the symbol of the stock he or she is about to execute and the historical probabilities of success under similar conditions will be displayed”).

Regarding claim 3, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the statistical analysis comprises a realized and unrealized gain (see e.g. paragraphs [0079]-[0080], “The data analysis system 10 then calculates what the open positions of the trader were for the date being studied and recreates the fluctuations in the trader's profit & loss in user-defined intervals…trader performance data includes maximum and minimum P&L (profit and loss), maximum and minimum P&L times, P&L at the opening of the market, actual P&L, capital utilization and shares traded…After all analysis is finished, the data analysis system 10 takes the trade records and restructures the data into a standard multidimensional database 34. This allows correlations of profit & loss, win ratio and a number of other measures to be made against any of the factors listed above.”).

Regarding claim 4, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the statistical analysis comprises an implied volatility (see e.g. paragraphs [0060], [0064], “The data analysis system 10 then goes through each newly created trade record 24 and calculates the value of a number of "technical indicators" 28 at the time the trade was entered. Some of the technical indicators calculated are: Volatility”; see also paragraph [0018], “trader data analysis system acquires transaction data from a trader's brokerage or clearing firm and records the information about the state of a financial instrument…The transaction data is turned into trade records including the open positions of the trader…The system then calculates the value of a number of technical indicators, sorts the results into categories and associates the results to the trade record. Trade specific information is then calculated, sorted into categories and associated to trade records. Lastly, the system calculates certain performance data of the trader, for example, various profit and loss (P&L) positions. After the analysis is finished, the system of the subject invention takes the trade records and restructures the data into a standard multidimensional database. This allows correlations of profit and loss, win ratio and a number of other measures to be made against factors such as momentum, volatility, sentiment, etc.”).

Regarding claim 5, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the transactions comprise at least opened and closed orders by the trader, expirations, assignments, and corporate actions (see e.g. paragraphs [0046]-[0048], “a trade is a set of transactions comprising buy transactions and sell transactions; for example, a simple trade would consist of a buy and a sell…the data analysis system 10 takes as input data trade transaction 12 and position records 14. Those records can be supplied by any of the following: Clearing Firms 16, Brokerage Firms 18, Order Entry Firms 20, or Individual Traders 22…The transaction data is turned into "trade records" 24 by calculating the open positions of the trader, and then following each transaction to determine when a trade is completed and a new one initiated. When a new trade is calculated, a trade record is created which acts as a "label" to define which transactions belong to the trade.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021